DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (2006/0236848).
Stone et al. disclose a musical sound generation device and method comprising:  a control device (102) assigning, when a performance operator among a plurality of performance operators has been operated for a part that has been set to sound a predetermined number of simulated voices of an analog synthesizer, a sounding parameter of one or two or more voices (abstract), which form a timbre of a simulated voice of the analog synthesizer corresponding to the operated performance operator (paragraph 14) and are selected from a plurality of voices capable of being sounded, to a sound generation circuit (paragraph 17 and figure 1); the control device assigning, to the sound generation circuit, an information set selected from a plurality of information sets which are prepared for the predetermined number of simulated voices and each include a variation value that applies a variation to the sounding parameter of the one or two or more voices (paragraphs 47-48, and 51-52); and

the sound generation circuit performing a sounding process of the one or two or more voices using the sounding parameter and the information set (paragraphs 69-74 and claim 1).
	Stone et al. disclose the musical sound generation device and method, wherein the predetermined number is determined according to the number of sounding voices of the analog synthesizer to be simulated (abstract).
Stone et al. disclose the musical sound generation method, wherein, when the one or two or more voices are generated using a plurality of oscillators (analog devices) included in the sound generation circuit, the information set includes variation values respectively corresponding to the oscillators (paragraphs 3 and 113).
	Stone et al. disclose the musical sound generation method according to claim 1, wherein the sounding parameter includes a pitch (paragraphs 47-48 and 67-68).
Stone et al. disclose the musical sound generation method, wherein the variation value is calculated from a random number and information indicating a variation depth, or a value indicating a variation measured using an actual analog synthesizer device is used as the variation value (paragraph 18, 48, and 63).
	Stone et al. disclose the musical sound generation device, wherein the second predetermined number are determined according to the number of sounding voices of the analog synthesizer to be simulated (abstract, paragraphs 16-17 and 41-42).
Stone et al. disclose the musical sound generation device, wherein identification information of the performance operator is a note number (paragraph 47).

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF9/24/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837